Case 0:19-cv-61375-RAR Document 23 Entered on FLSD Docket 10/01/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 0:19-cv-61375-RAR

  VILMA REYES, individually and on
  behalf of all those similarly situated,

                Plaintiff,

  v.

  RADIUS GLOBAL SOLUTIONS LLC,

                Defendant.
                                                   /

                DEFENDANT, RADIUS GLOBAL SOLUTIONS LLC’S,
                NOTICE OF FILING SUPPLEMENTAL AUTHORITY

         Defendant, Radius Global Solutions LLC (RGS), hereby provides notice of the

  following supplemental authority in support of its pending Motion to Dismiss (Doc. 17)

  and states:

         1.     On September 24, 2019, in Will v. Portfolio Recovery Associates, LLC, No.

  1:18-cv-02790-MSK-KMT, Doc. 41 (D. Co.), the Honorable Marcia S. Krieger granted a

  motion to dismiss plaintiff’s claim under the Fair Debt Collection Practices Act, 15 U.S.C.

  § 1692, et seq., where the collection letter at issue stated that due to the age of the debt,

  defendant “will not sue” plaintiff and did not contain any disclosures that choosing one of

  the repayment options would restart the statute of limitations. The court held “[e]ven the

  least sophisticated consumer would conclude that this unambiguous language means what

  it says—that PRA will not, and moreover cannot, sue Mr. Will [sic] his debt. Any other

  interpretation is both unreasonable and borders on the preposterous.            It is totally



                                               1
Case 0:19-cv-61375-RAR Document 23 Entered on FLSD Docket 10/01/2019 Page 2 of 3



  unsupported by the facts alleged. There is no showing that PRA had a present intent to act

  contrary to the representation made.” Id. at P. 7.

         2.     A true and correct copy of the Will opinion is attached hereto as Exhibit A.


  Dated: October 1, 2019
                                            Respectfully submitted,

                                            /s/ Ashley Wydro
                                            Ashley Wydro, Esq.
                                            Florida Bar No. 0106605
                                            Dayle M. Van Hoose, Esq.
                                            Florida Bar No. 0016277
                                            SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                            3350 Buschwood Park Drive, Suite 195
                                            Tampa, Florida 33618
                                            Telephone: (813) 440-5327
                                            Facsimile: (877) 334-0661
                                            awydro@sessions.legal
                                            dvanhoose@sessions.legal

                                            Counsel for Defendant,
                                            Radius Global Solutions LLC


                               CERTIFICATE OF SERVICE

         I certify that on this 1st day of October 2019, a copy of the foregoing was filed

  electronically in the ECF system. Notice of this filing will be sent to the parties of record

  by operation of the Court’s electronic filing system, including plaintiff’s counsel as

  described below.




                                               2
Case 0:19-cv-61375-RAR Document 23 Entered on FLSD Docket 10/01/2019 Page 3 of 3



                                Jibrael S. Hindi, Esq.
                                Thomas J. Patti, Esq.
                        The Law Offices of Jibrael S. Hindi
                           110 SE 6th Street, Suite 1744
                          Fort Lauderdale, Florida 33301
                                tom@jibraellaw.com
                              jibrael@jibraellaw.com


                                      /s/ Ashley Wydro
                                      Attorney




                                        3
